Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered.

Response to Amendment
Applicant’s amendment has been entered. Applicant’s amendment has overcome rejections under 35 U.S.C. 102(a)(1) as being anticipated by Verhoeven (US patent no. 4378330) as evidenced by or Buxbaum (US20110114285) and rejections under 35 U.S.C. 103 as obvious over Verhoeven (US patent no. 4378330) in view of Buxbaum (US20110114285).

Claim Interpretation
Applicant’s amendment has rendered moot any claim interpretation regarding the limitation “dissolved into a solid solution”.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claims 1-8 (canceled).  


Reasons for Allowance
Claims 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Present claim 9 recites a bi-continuous composite of a refractory alloy and copper. Claim 9 requires that a portion of the composite, identified as B, comprise some amounts of all six of: V, Cr, Mo, Nb, Ta, and W. Claim 9 is also limited to require the composite comprise both a face-centered cubic phase and a body-centered cubic phase.
The closest prior art applied Verhoeven (US 4378330) discloses Cu-V composites but the composites of Verhoeven do not comprise all of V, Cr, Mo, Nb, Ta, and W.
Previously applied Schmidt (US patent no. 4600448) disclose Cu-Ta composites but does not disclose composites which comprise all of V, Cr, Mo, Nb, Ta, and W.

US 5252147 discloses copper-X composite alloys in which the X metal is a refractory metal selected from niobium (Nb), vanadium (V), tantalum (Ta), chromium (Cr), molybdenum (Mo) and tungsten (W) or any combination of these metals (column 3 lines 46-51). US 5252147 further discloses that strips of the refractory material form dendrites in the copper (column 3 lines 60-66). Though US 5252147 teaches any combination of the refractory metals, it is unlikely that one of ordinary skill in the art would arrive at a composite comprising all six recited refractory metals as the most refractory metals US 5252147 recites in a single exemplary composite is two (page 7 lines 40-43).
US 4626282 discloses a powder infiltration method for forming a Cu-refractory composite (column 2 lines 35-40), and examples contain one or two of Cr, Nb, Mo, Ta (Tables 1A-3B, claims 1-3), but tungsten is only described in reference to prior art, US 4626282 does not suggest all refractory component s in the composite, and the powder infiltration process likely will not results in all microstructure phase features of the presently claimed composite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendment and arguments are sufficient to overcome all rejections for reasons stated above and applicant’s remarks regarding the limitation of B comprising V, Cr, Mo, Nb, Ta, and W.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736